Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  February 3, 2012                                                                   Robert P. Young, Jr.,
                                                                                               Chief Justice

  144544 & (19)(20)                                                                  Michael F. Cavanagh
                                                                                           Marilyn Kelly
                                                                                     Stephen J. Markman
  UNIVERSITY OF MICHIGAN,                                                            Diane M. Hathaway
           Respondent-Appellee,                                                          Mary Beth Kelly
                                                                                         Brian K. Zahra,
                                                                                                    Justices
  v                                                        SC: 144544
                                                           COA: 307964
                                                           MERC: R11 D-034
  GRADUATE EMPLOYEES ORGANIZATION/AFT,
          Petitioner-Appellee,
  and
  STUDENTS AGAINST GSRA
  UNIONIZATION and MELINDA DAY,
           Proposed Intervenors-Appellants,

  and

  MICHIGAN ATTORNEY GENERAL,
             Proposed Intervenor-Appellee.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 25, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. The motion for stay is DENIED.

         YOUNG, C.J. (concurring).

         I concur in this Court’s order denying leave to appeal in this matter. The Court of
  Appeals reached the correct result when it dismissed the proposed intervenors’
  application for lack of jurisdiction, although I believe a different rationale controls this
  matter.

         The Court of Appeals claimed that MCL 24.301 does not give it jurisdiction to
  hear this matter “because the current proceeding . . . is not a contested case.” Thus, the
  Court of Appeals interpreted MCL 24.301 as allowing interlocutory appeals only during
                                                                                                               2

contested cases. While the proposed intervenors present nonfrivolous arguments
rejecting that claim, the Court of Appeals does not have jurisdiction in this particular
matter even if MCL 24.301 generally allows interlocutory appeals on matters that are not
contested cases.

       MCL 24.301 is part of the Administrative Procedures Act, MCL 24.201 et seq.,
and provides that “[a] preliminary, procedural or intermediate agency action or ruling is
not immediately reviewable, except that the court may grant leave for review of such
action if review of the agency’s final decision or order would not provide an adequate
remedy” (emphasis added). Another provision of the Administrative Procedures Act,
MCL 24.203(5), expressly defines “court” within the Act as “the circuit court.”
Accordingly, the interlocutory review provision of MCL 24.301 requires an appellant to
seek circuit court review of an agency’s action before proceeding to the Court of
Appeals. Because the proposed intervenors did not do so here, the Court of Appeals
reached the correct result in dismissing their application for lack of jurisdiction.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         February 3, 2012                    _________________________________________
       d0203                                                                 Clerk